Citation Nr: 1613251	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left cheek skin disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in St. Petersburg, Florida.

In February 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

A Board decision in January 2014 reopened the Veteran's claim and remanded the underlying service connection issue to obtain treatment records and an addendum medical opinion from a December 2011 VA examiner.  For the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The Board's January 2014 remand instructed the VA examiner to address a November 2011 positive opinion from A.A., M.D.  The Veteran was provided a new examination in August 2014.  The examiner did not address the positive medical opinion as instructed by the Board.  Consequently, a remand is necessary to obtain an addendum medical opinion from the August 2014 examiner addressing the positive opinion as directed by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of left cheek skin treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Miami VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the August 2014 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left cheek skin disorder is related to the in-service abrasion and self-treatment by the Veteran.  

The examiner must address the November 2011 positive nexus opinion.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


